16-587-cv
     Mendes Da Costa v. Marcucilli


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 10th day of January, two thousand seventeen.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               ROBERT D. SACK,
 8               SUSAN L. CARNEY,
 9                     Circuit Judges.
10   _____________________________________
11
12   Jose Antonio Mendes Da Costa,
13
14                              Plaintiff-Appellant,
15
16                     v.                                                  16-587
17
18   Sergeant Marcucilli, Mount Vernon Police
19   Department, Officer Johnny Camacho, Mount
20   Vernon Police Department, Detective Michael
21   Martins, Eastchester Police Department, Officer
22   Jesus Garcia, Mount Vernon Police Department,
23   Private Investigator Michael V. Lentini, Mount
24   Vernon Law Department, Pedro Coelho, Cecilia
25   Rodrigues, Hina Sherwani, Mount Vernon Law
26   Department, Fernando Marques, Moacir Castro,
27
28                              Defendants-Appellees.
29
30   _____________________________________
31
32
 1   FOR PLAINTIFF -APPELLANT:                             Jose Antonio Mendes Da Costa, pro se,
 2                                                         Mount Vernon, NY.
 3
 4   FOR SERGEANT MARCUCILLI,                              Tichina La’Toya Johnson, Assistant
 5   JOHNNY CAMACHO, JESUS                                 Corporation Counsel, City of Mount
 6   GARCIA, MICHAEL LENTINI                               Vernon, Mount Vernon, NY.
 7   AND HINA SHERWANI :
 8
 9   FOR MICHAEL MARTINS:                                  No appearance.
10
11   FOR FERNANDO MARQUES, MOACIR,                         Cliffith Bennette, Bedford Corners, NY.
12   CASTRO, AND PEDRO COEHLO:
13
14   FOR CECILIA RODRIGUES:                                Cecilia Rodrigues, pro se, Mount Vernon,
15                                                         NY.
16
17          Appeal from a judgment of the United States District Court for the Southern District of

18   New York (Seibel, J.).


19          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

20   DECREED that the judgment of the district court is AFFIRMED.

21          Appellant Jose Mendes Da Costa, pro se, sued for false arrest, malicious prosecution, and

22   abuse of process under 42 U.S.C. § 1983. He appeals the sua sponte dismissal of his amended

23   complaint for failure to follow Federal Rule of Civil Procedure 8. We assume the parties’

24   familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

25          We review de novo the sua sponte dismissal of a complaint. McEachin v. McGuinnis, 357

26 F.3d 197, 200 (2d Cir. 2004). Pro se submissions are reviewed with “special solicitude,” and

27   “must be construed liberally and interpreted to raise the strongest arguments that they suggest.”

28   Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

29   marks, citation, and emphasis omitted).

30          Federal Rule of Civil Procedure 8 requires that a pleading “contain . . . a short and plain

31   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
 1   Dismissal for failure to follow Rule 8 “is usually reserved for those cases in which the complaint is

 2   so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

 3   disguised.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).         A complaint that is overly

 4   detailed but comprehensible does not merit dismissal with prejudice. Id. at 43.

 5          The amended complaint, nearly 50 pages long, with hundreds of pages of exhibits, is

 6   convoluted and repetitive. While it contains some factual allegations concerning Mendes Da

 7   Costa’s various arrests, it is virtually impossible to link the various defendants to Mendes Da

 8   Costa’s alleged injuries. Moreover, Mendes Da Costa discusses non-defendants and other events

 9   without explaining how they are involved with the alleged conspiracy. The district court properly

10   dismissed the amended complaint as frivolous and running afoul of Rule 8. See Salahuddin, 861
11 F.2d at 42; Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir. 1972) (per curiam) (final dismissal

12   appropriate for complaint that was a “labyrinthian prolixity”).

13          We have considered all of Mendes Da Costa’s arguments and find them to be without

14   merit. Accordingly, we AFFIRM the judgment of the district court.

15                                                 FOR THE COURT:
16                                                 Catherine O’Hagan Wolfe, Clerk




                                                      3